

	

		II

		109th CONGRESS

		1st Session

		S. 1068

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Mrs. Dole (for herself

			 and Mr. Baucus) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for higher education affordability, access,

		  and opportunity.

	

	

		1.Short titleThis Act may be cited as the

			 Higher Education Affordability,

			 Access, and Opportunity Act of 2005.

		2.Improvements in

			 market information and public accountability

			(a)Data

			 disseminationSection 131(b) of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1015(b)) is amended to read as follows:

				

					(b)Comparative

				data

						(1)In

				generalEach year the Secretary shall make available to the

				public the information described in paragraph (2), disaggregated by institution

				of higher education, in a form that enables the public to compare the

				information among institutions.

						(2)InformationThe

				information referred to in paragraph (1) is the following:

							(A)Tuition and fees

				for a full-time undergraduate student.

							(B)Cost of

				attendance for a full-time undergraduate student.

							(C)The average

				annual cost of attendance for a full-time undergraduate student for the 10

				preceding academic years, or if data are not available for the 10 preceding

				academic years, data for as many of the 10 preceding academic years as is

				available.

							(D)The percentage of

				full-time undergraduate students receiving financial assistance,

				including—

								(i)Federal

				grants;

								(ii)State and local

				grants;

								(iii)institutional

				grants; and

								(iv)loans to

				students.

								(E)The average

				percentage of credit hours accepted from students transferring to an

				institution of higher education from another institution of higher education,

				and the policy of the accepting institution of higher education for the

				transfer of credit.

							(F)The percentage of

				students who have completed an undergraduate program who are placed in

				unsubsidized employment not later than 12 months after the date of completion

				of the program.

							(G)A ranking of the

				dollar and percentage increases in tuition for all institutions of higher

				education for which data are available, disaggregated by quartile.

							(3)Standard

				definitionsIn carrying out this section, the Secretary shall use

				the standard definitions developed under subsection

				(a)(3).

						.

			(b)Study and

			 annual reportSection 131(c) of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1015(c)) is amended—

				(1)in paragraph

			 (1)—

					(A)in the matter

			 preceding subparagraph (A), by inserting and costs after

			 expenditures;

					(B)in subparagraph

			 (F), by striking and after the semicolon;

					(C)in subparagraph

			 (G), by striking the period and inserting ; and; and

					(D)by adding at the

			 end the following:

						

							(H)the information

				and costs described in subparagraphs (D) through (G) of paragraph

				(2).

							;

					(2)in paragraph

			 (2)—

					(A)in subparagraph

			 (B), by striking and after the semicolon;

					(B)in subparagraph

			 (C), by striking the period and inserting a semicolon; and

					(C)by adding at the

			 end the following:

						

							(D)national trends

				in the cost of attending an institution of higher education;

							(E)the mean cost of

				attending an institution of higher education, disaggregated by type of

				institution of higher education;

							(F)the mean annual

				cost of attending an institution of higher education for the 10 preceding

				academic years (if available), disaggregated by type of institution of higher

				education; and

							(G)the assistance

				provided to institutions of higher education by each State, which information

				the Secretary shall make available to the

				public.

							;

				and

					(3)in paragraph

			 (3)—

					(A)in the subsection

			 heading, by striking Final and inserting

			 Annual;

					(B)by striking

			 a report and inserting an annual report;

					(C)by inserting

			 and the evaluation required by paragraph (2) after

			 paragraph (1); and

					(D)by striking

			 not later than September 30, 2002.

					3.Teacher quality

			 enhancement grants

			(a)Definition of

			 high need local educational agencySection 201(b)(2) of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1021(b)(2)) is amended—

				(1)in the matter

			 preceding subparagraph (A), by striking that serves an elementary school

			 or secondary school located in an area in which there is;

				(2)in each of

			 subparagraphs (A), (B), and (C), by inserting that serves an elementary

			 school or secondary school located in an area in which there is before

			 a high;

				(3)in subparagraph

			 (B) (as so amended), by striking or after the semicolon;

				(4)in subparagraph

			 (C) (as so amended), by striking the period and inserting ; or;

			 and

				(5)by adding at the

			 end the following:

					

						(D)with a total of

				less than 600 students in average daily attendance at the schools that are

				served by the local educational agency and all of those schools are designated

				with a school locale code of 7 or 8, as determined by the

				Secretary.

						.

				(b)Definition of

			 eligible partnershipsSection 203(b)(1)(B) of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1023(b)(1)(B)) is amended by inserting educational service agency

			 (as defined in section 9101 of the Elementary

			 and Secondary Education Act of 1965), after State

			 educational agency,.

			4.Grants for job

			 skill trainingTitle III of

			 the Higher Education Act of 1965 (20

			 U.S.C. 1051 et seq.) is amended—

			(1)by redesignating

			 part F as part G; and

			(2)by inserting

			 after part E the following:

				

					FJob

				skill training

						1Job skill

				training in high-Growth occupations or industries

							371.Job skill

				training in high-growth occupations or industries

								(a)Grants

				authorizedThe Secretary is authorized to award grants, on a

				competitive basis, to eligible partnerships to enable the eligible partnerships

				to provide relevant job skill training in high-growth industries or

				occupations.

								(b)DefinitionsIn

				this section:

									(1)Eligible

				partnershipThe term eligible partnership means a

				partnership—

										(A)between an

				institution of higher education and a local board (as such term is defined in

				section 101 of the Workforce Investment Act of 1998); or

										(B)if an institution

				of higher education is located within a State that does not operate local

				boards, between the institution of higher education and a State board (as such

				term is defined in section 101 of the Workforce Investment Act of 1998).

										(2)Nontraditional

				studentThe term nontraditional student means a

				student who—

										(A)is independent,

				as defined in section 480(d);

										(B)attends an

				institution of higher education—

											(i)on less than a

				full-time basis;

											(ii)via evening,

				weekend, modular, or compressed courses; or

											(iii)via distance

				learning methods; or

											(C)has delayed

				enrollment at an institution of higher education.

										(3)Institution of

				higher educationThe term institution of higher

				education means an institution of higher education, as defined in

				section 101(b), that offers a 1- or 2-year program of study leading to a degree

				or certificate.

									(c)Application

									(1)In

				generalEach eligible partnership that desires a grant under this

				section shall submit an application to the Secretary at such time, in such

				manner, and accompanied by such additional information as the Secretary may

				require.

									(2)ContentsEach

				application submitted under paragraph (1) shall include a description

				of—

										(A)how the eligible

				partnership, through the institution of higher education, will provide relevant

				job skill training for students to enter high-growth occupations or

				industries;

										(B)local high-growth

				occupations or industries; and

										(C)the need for

				qualified workers to meet the local demand of high-growth occupations or

				industries.

										(d)Award

				basisIn awarding grants under this section, the Secretary

				shall—

									(1)ensure an

				equitable distribution of grant funds under this section among urban and rural

				areas of the United States; and

									(2)take into

				consideration the capability of the institution of higher education—

										(A)to offer

				relevant, high quality instruction and job skill training for students entering

				a high-growth occupation or industry;

										(B)to involve the

				local business community and to place graduates in the community in employment

				in high-growth occupations or industries;

										(C)to assist

				students in obtaining loans under section 428L, if appropriate, or other forms

				of student financial assistance;

										(D)to serve

				nontraditional or low-income students, or adult or displaced workers;

				and

										(E)to serve students

				from rural or remote communities.

										(e)Use of

				fundsGrant funds provided under this section may be used—

									(1)to expand or

				create academic programs or programs of training that provide relevant job

				skill training for high-growth occupations or industries;

									(2)to purchase

				equipment which will facilitate the development of academic programs or

				programs of training that provide training for high-growth occupations or

				industries;

									(3)to support

				outreach efforts that enable students to attend institutions of higher

				education with academic programs or programs of training focused on high-growth

				occupations or industries;

									(4)to expand or

				create programs for distance, evening, weekend, modular, or compressed learning

				opportunities that provide relevant job skill training in high-growth

				occupations or industries;

									(5)to build

				partnerships with local businesses in high-growth occupations or industries;

				and

									(6)for other uses

				that the Secretary determines to be consistent with the intent of this

				section.

									(f)Requirements

									(1)Fiscal

				agentFor the purpose of this section, the institution of higher

				education in an eligible partnership shall serve as the fiscal agent and grant

				recipient for the eligible partnership.

									(2)DurationThe

				Secretary shall award grants under this section for a 1-year period.

									(3)Availability of

				grant fundsGrant funds awarded under this section shall be

				available for not more than 18 months unless, at the Secretary’s discretion,

				the Secretary extends the availability of the grant funds.

									(4)Supplement, not

				supplantFunds made available under this section shall be used to

				supplement and not supplant other Federal, State, and local funds available to

				the eligible partnership for carrying out the activities described in

				subsection (e).

									2Small business

				innovation partnership grants

							375.Small business

				innovation partnership grants

								(a)Grants

				authorizedThe Secretary is authorized to award grants to

				eligible partnerships to enable the eligible partnerships to provide training

				and relevant job skills to small business owners or operators for the purpose

				of facilitating small business development in the communities served by the

				eligible partnerships.

								(b)Definition of

				eligible partnershipIn this section the term eligible

				partnership means a partnership between or among an institution of

				higher education and 1 or more entities that the Secretary, in consultation

				with the Administrator of the Small Business Administration, identifies as

				facilitating small business development, which may include—

									(1)a community

				development financial institution;

									(2)a small business

				development center; or

									(3)a microenterprise

				lending institution.

									(c)Award

				basisThe Secretary shall award grants under this section on the

				basis of—

									(1)the ability of an

				eligible partnership to facilitate small business development; and

									(2)(A)the ability of an

				eligible partnership to serve a rural community;

										(B)the ability of an eligible partnership

				to serve a low-income population; or

										(C)other criteria developed by the

				Secretary in consultation with the Administrator of the Small Business

				Administration.

										(d)LimitationOf

				the funds appropriated under section 378 for this part for a fiscal year, the

				Secretary is authorized to use not more than $15,000,000 of such funds to carry

				out this section.

								3Administrative

				provisions

							378.Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this part $65,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 4 succeeding fiscal

				years.

							.

			5.Leap

			 applicationsSection 415C of

			 the Higher Education Act of 1965 (20

			 U.S.C. 1070c–2) is amended—

			(1)in subsection

			 (a), by inserting after the first sentence the following: A State agency

			 may submit an application under this section in partnership with a

			 philanthropic organization within the State, a public or private degree

			 granting institution of higher education within the State, or a combination of

			 such organizations or institutions.; and

			(2)in subsection

			 (b)(10), by inserting , from philanthropic, institutional, or private

			 funds, or from a combination of such sources before the period.

			6.Workforce

			 development loan programPart

			 B of title IV of the Higher Education Act of

			 1965 (20 U.S.C. 1071 et seq.) is amended by inserting after section

			 428K (20 U.S.C. 1078–11) the following:

			

				428L.High-Growth

				occupation or industry workforce development student loans

					(a)Loan program

				authorizedThe Secretary shall carry out a loan program under

				which eligible students may receive a loan of not more than $2,000 for each of

				the first 2 years of the eligible students’ undergraduate program of study in

				the same manner as the eligible students receive loans under this part and part

				D.

					(b)Definitions

						(1)Eligible

				institution of higher educationThe term eligible

				institution of higher education means an institution of higher education

				that offers undergraduate academic programs or undergraduate programs of

				training in a subject identified under subsection (d)(1) by the State board of

				the State where the institution of higher education is located.

						(2)Eligible

				studentThe term eligible student means an

				undergraduate student who—

							(A)is otherwise

				eligible for a loan under this part or part D;

							(B)enters into an

				agreement with the eligible institution of higher education where the student

				is or will be in attendance, under which the student agrees to pursue an

				undergraduate academic program or undergraduate program of training that trains

				the student for employment in a high-growth occupation or industry identified

				under subsection (d)(1);

							(C)is age 18 or

				older; and

							(D)has an expected

				family contribution (calculated under part F) equal to or less than

				zero.

							(3)State board;

				local boardThe terms State board and local

				board have the meanings given such terms in section 101 of the Workforce

				Investment Act of 1998.

						(c)Limits on loan

				amounts

						(1)Annual loan

				limitsThe total aggregate amount of loans made to an eligible

				student under this part (including this section) and part D for each of the

				first and second years of the eligible student’s program of study at an

				eligible institution of higher education, or their equivalent (as determined by

				the Secretary), that may be covered by Federal loan insurance may not exceed

				$4,625 for each such year, notwithstanding sections 425 and 428.

						(2)Aggregate

				limitsThe Secretary shall include the amount of any loans

				received by an eligible student under this section in calculating the eligible

				student’s aggregate loan limits under sections 425(a)(2) and

				428(b)(1)(B).

						(3)Availability of

				other fundsAn eligible student who receives the maximum loan

				amount allowed under this section remains eligible for any other program for

				which the eligible student qualifies under this Act.

						(d)Identification

				of High-Growth occupations or industries

						(1)In

				generalThe State board, in consultation with the local boards

				and the State entity or agency responsible for licensing institutions of higher

				education, shall identify high growth occupations or industries in accordance

				with paragraph (2).

						(2)TimingThe

				State board shall review and update the identification required under paragraph

				(1) each time the State board is required to submit or resubmit a State plan

				under section 112 of the Workforce Investment Act of 1998.

						(3)Special

				ruleA student who has completed 1 year of a 2-year undergraduate

				academic program or undergraduate program of training in a subject which was

				previously identified as preparation for a high-growth occupation or industry

				but, after the review under paragraph (2), is no longer so identified, shall be

				eligible to receive a loan under this section for the student’s second year of

				such program of study if the student—

							(A)qualified as an

				eligible student, as defined in subsection (b)(2), and received a loan under

				this section, for the first year of such program of study; and

							(B)meets the

				qualifications of subparagraphs (A), (C), and (D) of subsection (b)(2).

							(e)Funds for

				administration

						(1)In

				generalFrom funds appropriated under subsection (f), the

				Secretary shall make available to each eligible institution of higher education

				serving an eligible student with a loan made under this section not more than

				the amount determined under paragraph (2).

						(2)AmountThe

				amount referred to in paragraph (1) for each eligible institution of higher

				education serving an eligible student with a loan made under this section is 2

				percent of the total amount of all loans made under this section to eligible

				students at the eligible institution of higher education, or $100,000,

				whichever is less.

						(3)UsesThe

				funds made available under paragraph (1) may be used for the following

				purposes:

							(A)OfficeTo

				create an office of business and workforce partnerships at the eligible

				institution of higher education to provide staff support for building

				relationships between the eligible institution of higher education and local

				businesses.

							(B)Annual

				reportTo provide an annual report to the Secretary regarding the

				number of eligible students receiving loans made under this section who—

								(i)remain in their

				academic program or program of training;

								(ii)graduate from

				their academic program or program of training;

								(iii)transfer to

				another institution of higher education; or

								(iv)are placed in

				unsubsidized employment not later than 12 months after graduation.

								(f)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section such sums as may be necessary for fiscal year 2006 and

				each of the 4 succeeding fiscal

				years.

					.

		7.Requirement

			 relating to credit transfer

			(a)Program

			 participation agreementsSection 487(a) of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1094(a)) is amended by adding at the end the following:

				

					(24)The institution

				will not exclude the transfer of credits earned by a student completing courses

				or programs at other eligible institutions of higher education solely on the

				basis of the agency or association that accredited such other eligible

				institution if that agency or association is recognized by the Secretary

				pursuant to section 496 to be a reliable authority as to the quality of the

				education or training offered and is currently listed by the Secretary pursuant

				to section

				101(c).

					.

			(b)Accrediting

			 agency and association requirementsSection 496(a) (20 U.S.C.

			 1099b(a)) is amended—

				(1)by striking

			 and at the end of paragraph (7);

				(2)by striking the

			 period at the end of paragraph (8) and inserting ; and;

			 and

				(3)by adding at the

			 end the following:

					

						(9)such agency or

				association not adopt or apply standards, policies, or practices that restrict

				or deny the transfer of credits earned by a student completing courses or

				programs at other eligible institutions of higher education solely on the basis

				of the agency or association that accredited such other eligible institution if

				that agency or association is recognized by the Secretary pursuant to this

				section to be a reliable authority as to the quality of the education or

				training offered and is currently listed by the Secretary pursuant to section

				101(c).

						.

				(c)Accrediting

			 agency standardsSection 496(a)(5) of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1099b(a)(5)) is amended—

				(1)by striking

			 and at the end of subparagraph (I);

				(2)by inserting

			 and after the semicolon at the end of subparagraph (J);

			 and

				(3)by inserting

			 after subparagraph (J) the following new subparagraph:

					

						(K)policies for the

				transfer of credit and the notification of the public of such

				policies;

						.

				

